Citation Nr: 1024058	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for a heart disorder.  

2.  Entitlement to service connection for chronic malaria 
residuals.

3.  Entitlement to service connection for chronic yellow 
fever residuals.

4.  Entitlement to a compensable evaluation for the Veteran's 
chronic inactive minimal pulmonary tuberculosis residuals.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from November 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a heart disorder; denied service 
connection for malaria residuals and yellow fever residuals; 
and denied an increased disability evaluation for his chronic 
inactive minimal pulmonary tuberculosis residuals.  In 
November 2006, the Veteran submitted a Motion to Advance on 
the Docket.  In February 2007, the Board granted the 
Veteran's motion.  In March 2007, the Board remanded the 
Veteran's claims to the RO for additional action.  

The issues of service connection for a chronic cardiac 
disorder, chronic malaria residuals, and chronic yellow fever 
residuals and an increased evaluation for the Veteran's 
chronic inactive pulmonary tuberculosis residuals are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  
FINDINGS OF FACT

1.  In June 1965, the RO denied service connection for a 
heart disorder.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in June 1965.  In 
June 1965, the Veteran submitted a notice of disagreement.  

2.  In July 1965, the RO issued a statement of the case to 
the Veteran and his accredited representative.  The Veteran 
did not subsequently submit a timely substantive appeal.  

3.  The documentation submitted since the June 1965 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The June 1965 RO decision denying service connection for a 
heart disorder is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a heart disorder has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for a heart disorder and 
remanded the issue to the RO for further action.  As such, no 
discussion of the VA's duty to notify and assist is 
necessary.  

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).  

I.  Prior RO Decision

In June 1965, the RO denied service connection for a heart 
disorder as the claimed disorder was not shown during active 
service or at any time thereafter.  The Veteran was informed 
in writing of the adverse decision and his appellate rights 
in June 1965.  In June 1965, the Veteran submitted a NOD.  In 
July 1965, the RO issued a statement of the case (SOC) to the 
Veteran and his accredited representative.  The Veteran did 
not subsequently submit a substantive appeal.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The Veteran's service treatment 
records make no reference to a chronic heart disorder.  A May 
1965 VA hospital summary notes that an examination of the 
Veteran's heart revealed no abnormalities.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1965 rating decision 
denying service connection for a heart disorder consists of 
VA clinical and examination records, private clinical 
documentation, the transcript of an October 2007 hearing 
before a VA hearing officer; and written statements from the 
Veteran.  An August 2003 VA hospital summary indicates that 
the Veteran was diagnosed with hypertension and coronary 
artery disease.  A March 2006 VA computerized tomography 
study revealed findings consistent with arteriosclerotic 
heart disease.  At the October 2007 hearing before a VA 
hearing officer, the Veteran testified that he sustained 
rheumatic fever and a subsequent "stroke" while stationed 
in Dutch Guiana during active service.  

The Board finds that the VA clinical documentation dated in 
August 2003 and March 2006 and the October 2007 hearing 
transcript constitute new and material evidence in that they 
are of such significance that they raise a reasonable 
possibility of substantiating the Veteran's claim.  As new 
and material evidence has been received, the Veteran's claim 
of entitlement to service connection for a heart disorder is 
reopened.  

ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a heart disorder is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service 


connection for a chronic cardiac disorder is to be determined 
following a de novo review of the entire record.  

The Veteran asserts that service connection is warranted for 
a chronic cardiac disorder, chronic malaria residuals, and 
chronic yellow fever residuals as the claimed disorders were 
incurred during active service or as secondary to his 
service-connected chronic inactive pulmonary tuberculosis 
residuals.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

A November 1940 Army treatment record states that the Veteran 
was treated for malarial fever.  In reviewing the record, the 
Board observes that the Veteran has not been afforded a VA 
examination for compensation purposes which encompasses his 
chronic cardiovascular disabilities and his claimed chronic 
malaria and yellow fever residuals.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran advances that his service-connected chronic 
inactive pulmonary tuberculosis residuals are manifested by 
significant pulmonary impairment.  The report of a September 
2008 VA examination for compensation purposes states that the 
Veteran was diagnosed with chronic inactive pulmonary 
tuberculosis residuals and chronic obstructive pulmonary 
disease (COPD) secondary to his chronic pulmonary 
tuberculosis residuals.  The examination report can be 
reasonably construed as an informal claim of entitlement to 
service connection for COPD.  38 C.F.R. § 3.157 (2009).  The 
issue of service connection for COPD is inextricably 
intertwined with the certified issue of his entitlement to an 
increased evaluation for his chronic inactive pulmonary 
tuberculosis residuals given that both are pulmonary 
disorders.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic cardiac 
disorders.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cardiac disorder had its onset 
during active service; otherwise 
originated during active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
chronic inactive pulmonary tuberculosis 
residuals.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
malaria residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic malaria residuals existed prior 
to service entrance; had their onset 
during active service; are etiologically 
related to his inservice malarial fever; 
otherwise originated during active 
service; and/or increased in severity 
beyond its natural progression during 
active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
yellow fever residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic yellow fever residuals had their 
onset during active service or otherwise 
originated during active service.  The 
examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then adjudicate the Veteran's 
entitlement to service connection for 
COPD with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2009) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
Veteran and his accredited representative 
should be informed in writing of the 
resulting decision and her associated 
appellate rights.  The issue is not on 
appeal unless there is a NOD and a 
substantive appeal as to the issue.  

5.  Then readjudicate the issues of 
service connection for a chronic cardiac 
disorder, chronic malaria residuals, and 
chronic yellow fever residuals and an 
increased evaluation for his chronic 
minimal pulmonary tuberculosis residuals 
with express consideration of the Federal 
Circuit's holding in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


